Title: To James Madison from John Barker Church, 18 May 1816
From: Church, John Barker
To: Madison, James



Sir, 
American Consulate Cork 18 May 1816

Having remained to this Time without the Honor of receiving any Communication from your Excellency’s Government, I feel it encumbent on me to state to your Excellency the Degree of Libertinism, Desertion & remarkable ness I observe (of late) at this port amongst the Seamen of the United States, the result of which Propensity has caused within a short Time a multitude of quite unusual (& many of them ungrounded) Applications to me for Relief from such Sailors--and I have found it necessary (from having detected many attempts to deceive me) to adopt more than ordinary vigilance to discourage impostors & to discriminate between the worthy & unworthy.  But altho’ the latter I regret to say have hitherto proved nearly as numerous as the former, my advances to relieve cases appearing to merit my attention have been very heavy.During the last twenty years, a Fear of being impressed into the English naval service, I must observe, was a great Check on American Seamen to prevent them leaving their native shipping, & from indulging in viccious practices on Shore, but now that the System of Impressment has entirely ceased, with the general Peace of Europe, that apprehension on the part of foreign sailors (impressment) no longer exists, & I attribute to the Security with which in this Respect the American Seamen can wander about, & idle, the present unfavourable Conduct it becomes my Duty to report in regard to them.I wish very much to have the Honour of hearing from your Excellency on this & other Important Matters relative to which I heretofore took the Liberty of addressing you, & with the highest respect I have the Honour to remain Your Excellency’s Most obedt. Servant

James B. Church

